Execution Copy

Exhibit 10.1

AMENDMENT TO

COOPERATION AGREEMENT

This Amendment (this “Amendment”) is entered into as of this 8th day of August,
2019 (the “Effective Date”), to amend that certain Cooperation Agreement, dated
as of February 28, 2019 (the “Agreement”), by and among SeaChange International,
Inc. (the “Company”) and Karen Singer and TAR Holdings LLC, on behalf of
themselves and their Associates and Affiliates (as such are defined in the
Agreement) (collectively “Singer”) (each of the Company and Singer, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, the Parties desire to amend the Agreement to permit an increase in the
beneficial ownership by Singer.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

1.

Amendment to Agreement.

1.01    Section 3(a) of the Agreement shall be and hereby is amended and
restated to read in its entirety as follows:

(a)    purchase or cause to be purchased or otherwise acquire or agree to
acquire beneficial ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common
Stock, such that Singer, together with its Affiliates and Associates (including
for this purpose CCUR Holdings, Inc. and its Affiliates and Associates,
regardless of whether CCUR Holdings, Inc. constitutes an Affiliate or Associate
of Singer) would, in the aggregate, beneficially own a number of shares in
excess of 25.0% of the then outstanding shares of Common Stock;

 

2.

Miscellaneous.

2.01    Effect. Except as amended hereby, the Agreement shall remain in full
force and effect.

2.02    No Waiver. This Amendment is effective only in the specific instance and
for the specific purpose for which it is executed and shall not be considered a
waiver or agreement to amend as to any provision of the Agreement in the future.

2.03    Defined Terms. All capitalized terms used but not specifically defined
herein shall have the same meanings given such terms in the Agreement unless the
context clearly indicates or dictates a contrary meaning.

2.04    Agreement. Sections 10-14 and 17-18 of the Agreement are incorporated
herein by reference, mutatis mutandis.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SEACHANGE INTERNATIONAL, INC. By:   /s/ Mark Bonney   Name: Mark Bonney   Title:
  Executive Chair KAREN SINGER By:   /s/ Karen Singer   Name: Karen Singer TAR
HOLDINGS LLC By:   /s/ Karen Singer   Name: Karen Singer   Title:   Managing
Member